DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Schnorr does not disclose a microbial lysozyme for treating, alleviating or preventing IBS (Irritable Bowel Syndrome) or IBD (Inflammatory Bowel Disease) and also does not teach reducing dead Lactobacillus johnsonii cells using a microbial lysozyme; Hagie and Lee do not disclose a microbial lysozyme and do not resolve the missing teaching of Schnorr; because Hagie teaches human lysozyme to prevent diarrhea and treatment of IBS but does not reduce Lactobacillus johnsonii dead cells, nor does Lee.  
Hence, the claims are free of the cited prior art.  It is believed by the Examiner that the claims are allowable because no better art was discovered and the best prior art has been applied against the claims during prosecution history, but with the claim amendments the claims are now considered to be free of the cited prior art.  Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
However, since prosecution is closed an interview may not be granted.  But if Applicants have a procedural question about the case they may still contact the Examiner via telephone at the above noted phone number without an interview request.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651